DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest an information provision system comprising “a deformation interface that includes a deforming portion and a flat plate portion around the deforming portion, wherein the deforming portion is configured to change in shape by reception of an external force; an external force sensor in the deforming portion of the deformation interface”, in combination with the other limitations of the claim.

Dependent claims 2-9 are allowed by virtue of its dependency.

Regarding claim 10. the prior art fails to teach or reasonably suggest an information provision system comprising “the deformation interface includes a deforming portion and a flat plate portion around the deforming portion, and   the deforming portion is configured to change in shape by reception of an external force; an external force sensor configured to detect the external force applied to the deformation interface”, in combination with the other limitations of the claim.

Dependent claims 11-12 are allowed by virtue of its dependency.

Regarding claim 13. the prior art fails to teach or reasonably suggest an information provision system comprising “the deformation interface includes a deforming portion and a flat plate portion around the deforming portion, and   the deforming portion is configured to change in shape by reception of an external force; an external force sensor configured to detect the external force applied to the deformation interface”, in combination with the other limitations of the claim.

Regarding claim 14. the prior art fails to teach or reasonably suggest an information provision system comprising “the deformation interface includes a deforming portion and a flat plate portion around the deforming portion, and   the deforming portion is configured to change in shape by reception of an external force; an external force sensor configured to detect the external force applied to the deformation interface”, in combination with the other limitations of the claim.

Regarding claim 15. the prior art fails to teach or reasonably suggest an information provision system comprising “wherein each of the plurality of deformation interfaces includes a deforming portion and a flat plate portion around the deforming portion, and the deforming portion is configured to change in shape by reception of  an external force; an external force sensor configured to detect the external force applied to the plurality of deformation interfaces”, in combination with the other limitations of the claim.

Regarding claim 16. the prior art fails to teach or reasonably suggest an information provision system comprising “a proximity sensor configured to detect an object that approaches the deformation interface, and a state change control unit [[is ]]configured to control an operation of the state changing unit so that the deformation interface protrudes, based on the detection of the object, from the flat surface, wherein the protruded deformation interface is configured to form a switch to operate  an operation target device being a device to be a control target”, in combination with the other limitations of the claim.

Dependent claim 17 is allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831